CASE 0:19-cv-01820-MJD-BRT Document 73-1 Filed 12/18/19 Page 1 of 12




                       EXHIBIT A
CASE
  Case0:19-cv-01820-MJD-BRT
        1:17-cv-07378-PKC Document
                             Document
                                   244-5
                                      73-1Filed
                                             Filed
                                                 06/15/18
                                                   12/18/19Page
                                                             Page
                                                                1 of
                                                                  2 of
                                                                     1112




  EXHIBIT 54
CASE
 2:13-cv-14654-AJT-PJK
  Case0:19-cv-01820-MJD-BRT
        1:17-cv-07378-PKCDocDocument
                             # 22-3
                               Document
                                    Filed
                                     244-5
                                         73-1
                                          12/19/13
                                             Filed
                                                Filed
                                                    06/15/18
                                                      Pg
                                                      12/18/19
                                                         2 of 11
                                                               Page
                                                                 Page
                                                                  Pg2 ID
                                                                      of
                                                                       3 of
                                                                         11
                                                                         23412
CASE
 2:13-cv-14654-AJT-PJK
  Case0:19-cv-01820-MJD-BRT
        1:17-cv-07378-PKCDocDocument
                             # 22-3
                               Document
                                    Filed
                                     244-5
                                         73-1
                                          12/19/13
                                             Filed
                                                Filed
                                                    06/15/18
                                                      Pg
                                                      12/18/19
                                                         3 of 11
                                                               Page
                                                                 Page
                                                                  Pg3 ID
                                                                      of
                                                                       4 of
                                                                         11
                                                                         23512
CASE
 2:13-cv-14654-AJT-PJK
  Case0:19-cv-01820-MJD-BRT
        1:17-cv-07378-PKCDocDocument
                             # 22-3
                               Document
                                    Filed
                                     244-5
                                         73-1
                                          12/19/13
                                             Filed
                                                Filed
                                                    06/15/18
                                                      Pg
                                                      12/18/19
                                                         4 of 11
                                                               Page
                                                                 Page
                                                                  Pg4 ID
                                                                      of
                                                                       5 of
                                                                         11
                                                                         23612




                THIS PAGE INTENTIONALLY LEFT BLANK
CASE
 2:13-cv-14654-AJT-PJK
  Case0:19-cv-01820-MJD-BRT
        1:17-cv-07378-PKCDocDocument
                             # 22-3
                               Document
                                    Filed
                                     244-5
                                         73-1
                                          12/19/13
                                             Filed
                                                Filed
                                                    06/15/18
                                                      Pg
                                                      12/18/19
                                                         5 of 11
                                                               Page
                                                                 Page
                                                                  Pg5 ID
                                                                      of
                                                                       6 of
                                                                         11
                                                                         23712
CASE
 2:13-cv-14654-AJT-PJK
  Case0:19-cv-01820-MJD-BRT
        1:17-cv-07378-PKCDocDocument
                             # 22-3
                               Document
                                    Filed
                                     244-5
                                         73-1
                                          12/19/13
                                             Filed
                                                Filed
                                                    06/15/18
                                                      Pg
                                                      12/18/19
                                                         6 of 11
                                                               Page
                                                                 Page
                                                                  Pg6 ID
                                                                      of
                                                                       7 of
                                                                         11
                                                                         23812
CASE
 2:13-cv-14654-AJT-PJK
  Case0:19-cv-01820-MJD-BRT
        1:17-cv-07378-PKCDocDocument
                             # 22-3
                               Document
                                    Filed
                                     244-5
                                         73-1
                                          12/19/13
                                             Filed
                                                Filed
                                                    06/15/18
                                                      Pg
                                                      12/18/19
                                                         7 of 11
                                                               Page
                                                                 Page
                                                                  Pg7 ID
                                                                      of
                                                                       8 of
                                                                         11
                                                                         23912
CASE
 2:13-cv-14654-AJT-PJK
  Case0:19-cv-01820-MJD-BRT
        1:17-cv-07378-PKCDocDocument
                             # 22-3
                               Document
                                    Filed
                                     244-5
                                         73-1
                                          12/19/13
                                             Filed
                                                Filed
                                                    06/15/18
                                                      Pg
                                                      12/18/19
                                                         8 of 11
                                                               Page
                                                                 Page
                                                                  Pg8 ID
                                                                      of
                                                                       9 of
                                                                         11
                                                                         24012
CASE
 2:13-cv-14654-AJT-PJK
  Case0:19-cv-01820-MJD-BRT
        1:17-cv-07378-PKCDocDocument
                             # Document
                               22-3 Filed
                                     244-5
                                        73-1
                                          12/19/13
                                             Filed
                                               Filed
                                                   06/15/18
                                                     12/18/19
                                                     Pg 9 of 11
                                                              Page
                                                                Page
                                                                  Pg9 ID
                                                                      10
                                                                      of 11
                                                                         241
                                                                         of 12
CASE
 2:13-cv-14654-AJT-PJK
  Case0:19-cv-01820-MJD-BRT
        1:17-cv-07378-PKC
                        DocDocument
                            # 22-3
                              Document
                                   Filed
                                    244-5
                                        73-1
                                         12/19/13
                                            Filed
                                               Filed
                                                   06/15/18
                                                     Pg
                                                     12/18/19
                                                        10 of Page
                                                              11Page
                                                                   Pg
                                                                   1011
                                                                      ID
                                                                      of of
                                                                         11
                                                                         24212
CASE
 2:13-cv-14654-AJT-PJK
  Case0:19-cv-01820-MJD-BRT
        1:17-cv-07378-PKC
                        DocDocument
                            # 22-3
                              Document
                                   Filed
                                    244-5
                                        73-1
                                         12/19/13
                                            Filed
                                               Filed
                                                   06/15/18
                                                     Pg
                                                     12/18/19
                                                        11 of Page
                                                              11Page
                                                                   Pg
                                                                   1112
                                                                      ID
                                                                      of of
                                                                         11
                                                                         24312
